Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED May 30, 2001).

1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10824629. Although the claims at issue are not identical, they are not patentably distinct from each other because
Application: 17087249
Patent: 10824629
Claim 1
A method of executing a query on a time series, comprising:
receiving the time series;
receiving the query relating to the time series; 

translating the query into a synthetic time series;






executing a reduce operation on the synthetic time series and the time series; and 



A method of executing a query on a time series, comprising:
receiving the time series;
receiving the query relating to the time series wherein the query specifies at least one condition;
parsing the query to identify a predicate in the query and to determine candidates based on the query, wherein the predicate and the candidates form at least part of a basis for generating a synthetic time series;
generating a synthetic time series for each candidate based on the query;
executing an operation on the synthetic time series and the time series; and



The method of claim 1, wherein a reducer executes the reduce operation.  
Claim 2
The method of claim 1, wherein a reducer executes the operation.
Claim 3
The method of claim 1, wherein the query comprises a pattern, the method further comprising: receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series most closely matching the synthetic time series.

Claim 3
The method of claim 1, further comprising receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series meeting the at least one condition.
(Claim 1 recites “candidate”. In [0075], and fig. 7, element B “weekday” is candidate/pattern)
Claim 4
The method of claim 1, further comprising: generating a synthetic operation as the query.
Claim 4
The method of claim 1, further comprising generating a synthetic operation as the query.
Claim 5
The method of claim 1, wherein synthetic time series defines a correlation.

Claim 5
The method of claim 1, wherein the at least one condition includes the synthetic 

The method of claim 5, further comprising:
receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold.

Claim 6
The method of claim 1, further comprising:
 receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold.
Claim 7
The method of claim 1, wherein the reduce operation includes filtering the time series based on the query.
Claim 7
The method of claim 1, wherein the operation includes filtering the time series based on the at least one condition.
Claim 8
The method of claim 1, wherein the reduce operation includes filtering and the synthetic time series is a filter for the times series.

Claim 8
The method of claim 1, wherein the operation includes filtering and the synthetic time series is a filter for the times series.
Claim 9
a conditional query and the reduce operation is based on a condition of the conditional query.




The method of claim 9, wherein the condition is determined by parsing the query to identify a predicate in the query.

Claim 10
The method of claim 1, wherein the at least one condition is determined by parsing the query to identify the predicate in the query.
Claim 11
The method of claim 9, wherein the translating the query into a synthetic time series includes generating at least one intermediate time series representing at least part of the condition.

Claim 11
The method of claim 1, further comprising translating the at least one condition into a synthetic time series, comprising generating at least one intermediate time series representing at least part of the at least one condition.
Claim 12
The method of claim 9, wherein the translating the query into a synthetic time series includes: generating at least one intermediate time series representing at least part of the condition; and annealing 


The method of claim 1, further comprising translating the at least one condition into a synthetic time series comprising: generating at least one intermediate time series representing at least part of the at 

The method of claim 1, wherein the executing the reduce operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series.
Claim 13
The method of claim 1, wherein the executing the operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series.
Claim 14
The method of claim 1, wherein the executing the reduce operation on the synthetic time series and the time series includes automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series.

Claim 14
The method of claim 1, wherein the executing the operation on the synthetic time series and the time series includes automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series.



Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14, 15 and 16 and dependent claims of claim 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14: “... wherein the executing the reduce operation on the synthetic time series and the time series includes automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series...”
Claim 15: “... Claim 14, wherein the automatically generating samples for at least one of the synthetic time series and the time series to provide synchronization between the synthetic time series and the time series comprises: determining that at least some points of the time series do not have synchronized samples of the synthetic time 
Claim 16: “... automatically generating samples for the time series data stream that are synchronized with samples of the synthetic time series data stream...”
There is no support for this limitation
[0082] FIG. 10 is a conceptual diagram illustrating an example embodiment of query implementation using an STS. In the example shown in FIG. 10, the query is performed on time series 1002.1-1002.5. According to the techniques described herein, an STS corresponding to the query is generated.
[0083] A reducer 1030 accepts times series as input and outputs one or more discrete data streams those most closely corresponds to the STS. The reducer receives input time series 1002.1-1002.5 and reducing the time series against the STS. Reducing the times series 1002.1-1002.5 and the STS is represented by overlay 1022. In the overlay, the STS is the thickened line 830.1. The input times series data set includes five times series, 1002.1-1002.5. The superimposed series show how closely (or far) that various time series correspond to the STS.
[0084] In the example shown in FIG. 10, candidate answers 1050.1, 1050.2, and 1050.3 are the three series selected from among 1002.1-1002.5, which most closely match the STS. The top three candidates are those that most closely match the STS. The top three candidates are 1050.1, 1050.2, and 1050.3, because their shapes most closely match the STS. How closely the shapes match an STS can be determined based on an amount by which one or more points in a time series deviate from the STS.

[0086] The candidate streams 1050.1-1050.3 are then analyzed to find those points that satisfy the condition “greater than 100” (labelled 1024). The output of the analysis is an answer to the query. The answer can be output for further processor and/or for rendering on a graphical user interface.




Claim 4: “... generating a synthetic operation as the query...”
MPEP 2163 allows examiner to reject the original-filed claims that lack of written support.

    PNG
    media_image1.png
    796
    955
    media_image1.png
    Greyscale

The specification does not describe what is a synthetic operation.
For instance

    PNG
    media_image2.png
    260
    631
    media_image2.png
    Greyscale

There is no synthetic operation in table 1

    PNG
    media_image3.png
    325
    552
    media_image3.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5: “... wherein synthetic time series defines a correlation...”
A definition of “correlation” is defined as below

    PNG
    media_image4.png
    295
    698
    media_image4.png
    Greyscale

It is unclear what two or more things that has connections or mutual relationship in claim 5.
Claim 6: Claim 5, further comprising: receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhollander (U.S. Pub 2015/0178286 A1)
Claim 1
Dhollander discloses a method of executing a query on a time series, comprising: 
receiving the time series ([0079], line 3-4, “... phase 205 a preprocessor 120 obtains the process data 30...” Fig. 7 shows the process data 30 C(TI001) the top chart represents process data in time);
receiving the query relating to the time series ([0079], line 9-11, “... step 215... creates a search instruction 60 comprising a selected time frame and a set of selected signal identifiers...”); 
translating the query into a synthetic time series ([0091], line 1-3, “... FIG. 3 shows a flow diagram of the method for converting the search instruction Q 60 to a search parameter set 90...” [0096], “... creating the search parameter set 90 for a given one of the search instructions 60... For these subsequences, the index representation function irf is applied to generate two elements in the search parameter set I, namely I(1,1) and I(2,1)...” <examiner note: search parameter set 90 is considered as synthetic time series. Fig.18 show element I(1,1) and I(2,1) of the search parameter 90>); 
executing a reduce operation on the synthetic time series and the time series ([0079], line 7-8, “... an indexing system 70 is adapted to the historical process data 30 to create an index database 35...” [0116], “... The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” <examiner note: search parameters are compared to time series data in index database to identify time series in index database that the maximum cumulative dissimilar less than a predetermined e>); and
returning a result of the reduce operation as an answer to the query ([0112], “... In step 530 for each of the b highest ranked cumulative distance values Ds,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...”)

Claim 2
Claim 1 is included, Dhollander further discloses wherein a reducer executes the reduce operation ([0110], line 7-9, “... In step 510 an iterative procedure is entered in which for each element I(j,i) of the search parameter set 901...”)
Claim 3
Claim 1 is included, Dhollander further discloses wherein the query comprises a pattern (fig. 18, search parameter element I(1,1) is a pattern that is  used to search for time series 
    PNG
    media_image5.png
    210
    580
    media_image5.png
    Greyscale


the method further comprising: receiving a plurality of time series, wherein the answer to the query includes identifying those of the plurality of time series most closely matching the synthetic time series ([0079], line 3-4, “... phase 205 a preprocessor 120 obtains the process data 30...” [0112], “... In step 530 for each of the b highest ranked cumulative distance values Ds,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...”)
Claim 4
Claim 1 is included, Dhollander further discloses further comprising: generating a synthetic operation as the query (fig. 18, search parameter element is generated based on the search request 60. The search parameter element I(1,1) is compared with history process data 30 (i.e., time series) in index database>)
Claim 5
Claim 1 is included, Dhollander further discloses wherein synthetic time series defines a correlation ([0096], “... FIG. 4 shows a simple example of creating the search parameter set 90 for a given one of the search instructions 60. It shows the search instruction 60 comprising two time series subsequences Q[1] and Q[2] that are indicated by the dots connected by a full line and dashed line respectively on FIG. 4..”)
Claim 6
Claim 5 is included, Dhollander further discloses further comprising: receiving a plurality of time series , wherein the answer to the query includes identifying those of the plurality of time series correlating with the synthetic time series, the correlating being defined by a correlation threshold ([0016], “… The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” [0108], “...  A predetermined threshold .epsilon. representing the maximum cumulative dissimilarity between elements in the index database 35 and the search parameter set 90...”)
Claim 7
Claim 1 is included, Dhollander further discloses wherein the reduce operation includes filtering the time series based on the query ([0112], “... In other words D.sup.s,v is the cumulative sum of distances between parameterizations of consecutive non-overlapping time slices in the search instruction 60 and corresponding elements in the index database 35 starting from the imf(v)'th element. In step 520 all values of D.sup.s,v are calculated. In step 525 all values of the cumulative distance D.sup.s,v are ranked from the lowest value to the highest value and the b (=required number of results) highest ranked ones are kept. In other words, those b values, which represent the lowest distances D, are selected. In step 530 for each of the b highest ranked cumulative distance values D.sup.s,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100... <examiner note: time series with distance Dsv greater than the predetermined threshold epsilon is filtered out>)
Claim 8
wherein the reduce operation includes filtering and the synthetic time series is a filter for the times series ([0112], “... In other words D.sup.s,v is the cumulative sum of distances between parameterizations of consecutive non-overlapping time slices in the search instruction 60 and corresponding elements in the index database 35 starting from the imf(v)'th element. In step 520 all values of D.sup.s,v are calculated. In step 525 all values of the cumulative distance D.sup.s,v are ranked from the lowest value to the highest value and the b (=required number of results) highest ranked ones are kept. In other words, those b values, which represent the lowest distances D, are selected. In step 530 for each of the b highest ranked cumulative distance values D.sup.s,v for which the value is lower than the maximum dissimilarity .epsilon., i.e. D.sup.s,v.ltoreq..epsilon. create a tuple &lt;s,v,D.sup.s,v&gt;. In other words, the tuples are created if the cumulative distance is smaller than a user defined threshold .epsilon.. In step 535 the created tuples &lt;s,v,D.sup.s,v&gt; are stored as the set of bestMatches. The method ends in step 540 when the results are sent to the output device 100...” <examiner note: time series with distance Dsv greater than the predetermined threshold epsilon is filtered out> 
Claim 9
Claim 1 is included, Dhollander further discloses wherein the query is a conditional query and the reduce operation is based on a condition of the conditional query ([0079], “... The operator enters in step 215 and by means of the input system 50 creates a search instruction 60 comprising a selected time frame and a set of selected signal identifiers, which are of interest to the operator...” <examiner note: search instructions include conditions/criteria that the operator looks for>)

Claim 9 is included, Dhollander further discloses wherein the condition is determined by parsing the query to identify a predicate in the query ([0105],  FIG. 5 depicts a flow diagram for an exemplary implementation for comparing the search parameter set 90 with the corresponding members of the index database 35. The implementation starts in step 500 with the data processing device 80 receiving: [0106] A search parameter set 90 I created from the search instruction 60 Q comprising the time series subsequences related to the signal identifiers j=1, . . . , m: Q[1]={Q[1].sub.k, . . . , Q[1].sub.k+l-1}, . . . , Q[m]={Q[m].sub.k, . . . , Q[m].sub.k+l-1} as explained previously; [0107] A predetermined number b representing the number of best results to return; [0108] A predetermined threshold .epsilon. representing the maximum cumulative dissimilarity between elements in the index database 35 and the search parameter set 90; [0109] A distance function .psi.: .sup.d*.sup.d.fwdarw...” <examiner note: Predicates: A predicate is an SQL expression that evaluates a search condition that is either TRUE, FALSE or UNKNOWN>)
Claim 11
Claim 9 is included, Dhollander further discloses wherein the translating the query into a synthetic time series includes generating at least one intermediate time series representing at least part of the condition (fig. 4, search instruction, fig. 18, search parameter elements I(1,1), I(1,2) and so on include intermediate time series such as section between two data points>)


    PNG
    media_image6.png
    435
    593
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    497
    549
    media_image7.png
    Greyscale


Claim 12
 (fig. 4, search instruction, fig. 18, search parameter elements I(1,1), I(1,2) and so on are generated including annealing intermediate time series such as section between two data points>)
Claim 13
Claim 1 is included, Dhollander further discloses wherein the executing the reduce operation on the synthetic time series and the time series includes reducing the synthetic time series and the times series ([0079], line 7-8, “... an indexing system 70 is adapted to the historical process data 30 to create an index database 35...”  [0016], “… The calculations are done not on the raw data, but on the search parameter set 90 and the elements from the index database 35. For each of these time slices the corresponding element from the search parameter set 90 I is acquired. The distance between each element in the I(l,i) and each element E(l).sup.imf(j) from the index database 35 is calculated and stored in D(l,i,imf(j))...” <examiner note: search parameters are compared to time series data in index database to identify time series in index database that the maximum cumulative dissimilar less than a predetermined e>)
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167